IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


PAUL MARAZAS                              : No. 569 EAL 2014
                                          :
                                          :
            v.                            : Petition for Allowance of Appeal from the
                                          : Order of the Commonwealth Court
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (VITAS HEALTHCARE                   :
CORPORATION)                              :
                                          :
                                          :
PETITION OF: VITAS HEALTHCARE             :
CORPORATION                               :


                                     ORDER


PER CURIAM

      AND NOW, this 1st day of April, 2015, the Petition for Allowance of Appeal and

Application for Supersedeas are DENIED.